DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0135755 A1 [Suzuki].
Regarding Claim 1:
Suzuki teaches an electron optical system (abstract) comprising: 
an electromagnetic lens (Fig. 7) including a yoke (11), and a coil configured to refract an electron beam passing through the yoke by generating a magnetic field (lens coil (12) provides a magnetic field which refracts the electron beam to provide focusing); and 
a shield coil ((10)) disposed such that an inner wall of the yoke separates the shield coil from the electromagnetic lens (as shown in Fig. 7 wherein an inner wall of yoke (11) is between the shield coil and the lens coil), and such that the shield coil is surrounded by the inner wall (the inner wall of the yoke surrounds the shield coil with respect to the optical axis), and configured to reduce leakage magnetic field generated by the electromagnetic lens (para 32),
wherein the inner wall includes a portion that extends in a direction perpendicular to a surface of a stage, the surface of the stage being a surface that the electron beam is directed towards (see annotated and magnified Fig. 4, wherein the surface (H) of the inner wall is touching the upper wall of the yoke and extends in a direction perpendicular to the stage, which is shown in the second instance of Fig. 4 below.), 
and the shield coil is surrounded by the portion of the inner wall (as shown in annotated and magnified Fig. 4, wherein the shield coil is surrounded by surface (H)). 

    PNG
    media_image1.png
    281
    288
    media_image1.png
    Greyscale


However, Suzuki fails to explicitly teach that the whole shield coil is surrounded by the inner wall.  Rather, Suzuki demonstrates the shield extending slightly out of the inner wall, see e.g. Fig. 4 below.


    PNG
    media_image2.png
    503
    710
    media_image2.png
    Greyscale
	Adjusting the position of the shield coil (10) with respect to the inner wall of yoke (11) would likewise adjust the position of magnetic field (21), which negates leakage field (20).  
Optimizing the position of the shield coil (10) is well within the bounds of normal experimentation. See MPEP 2144.05 II (A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, “[a] particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.” In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In the case at hand, Suzuki teaches that the position of the shield dictates its ability to mitigate the influence of the leakage magnetic field. Paras 26-28.  To wit, Suzuki recognizes the position of the shield as a variable which achieves a recognized result. Therefore, Suzuki suggests adjusting the position of the shield and identifies said position as result-effective variables. Furthermore, moving the shield coil (10) to a position that is wholly surrounded by yoke (11) would mitigate the leakage magnetic field, while reducing the effect of shield coil’s field outside of the yoke. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective time of filing to optimize the position of the shield coil such that the whole shield coil is surrounded by the inner wall of the yoke. Such a modification is obvious because it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.


Regarding Claim 3:
Suzuki teaches the electron optical system according to claim 1, further comprising electro-optical equipment at least one portion of which is disposed in the yoke (Fig. 7 (11b), the equipment configured by structural components including magnetic material (para 22 – 11b is a pole piece electrode. In this context, “pole piece” indicates that it is made of the magnetic material of the lens). 





Allowable Subject Matter
Claims 2, 4-5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 is allowed.

Response to Arguments
Applicant contends that Suzuki fails to recognize that the position of the auxiliary coil in general obtains a recognized result, but rather recognizes the position of the auxiliary coil with respect to gap 11a obtains a recognized result. As such, Applicant argues that the proposed modification to Suzuki would not have been obvious. This is not persuasive. The difference in optimization criteria argued by the applicant would make so substantive difference in the optimization of the position of the auxiliary coil, because optimizing with respect to the position of yoke gap and optimizing with respect to the position of the yoke would lead to the same optimal results, albeit in different coordinate systems. To wit, one options might explain the position of the coil with respect to the gap, while the other would explain the position of the coil with respect to the center of the yoke, but both would be optimizing to the same goal of mitigating leakage magnetic field, and thus achieve the same optimized auxiliary coil position.
Applicant argues that one of ordinary skill in the art would not have modified Suzuki to meet the new claim limitations. This is not persuasive. As demonstrated in the above rejections, Suzuki does not require modification to teach the limitations at issue.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881